DENY and Opinion Filed December 14, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00958-CV

   IN RE TEXAS ALCOHOL AND BEVERAGE COMMISSION AND A.
                  BENTLEY NETTLES, Relators

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-16251

                         MEMORANDUM OPINION
                Before Justices Whitehill, Pedersen, III, and Carlyle
                            Opinion by Justice Whitehill
      Relators’ November 4, 2020 petition for writ of mandamus asks us to compel

the trial court to vacate its temporary restraining order. Before the Court is relators’

November 25, 2020 agreed motion to dismiss. In their motion, relators advise us that

the parties have entered into an agreement resolving their disputes. Accordingly, we

grant the motion and dismiss the original proceeding. TEX. R. APP. P. 42.1(a)(2).

      Also before the Court is relators’ November 5, 2020 motion for

reconsideration of the Court’s earlier denial of their motion for temporary relief.

Having dismissed the original proceeding, we also deny the motion for
reconsideration as moot.




                             /Bill Whitehill/
                             BILL WHITEHILL
                             JUSTICE

190958F.P05




                           –2–